CORAL GOLD RESOURCES LTD. Suite 400 – 455 Granville Street Vancouver, BCV6C 1T1 Ph: (604) 682-3701Fax: (604) 682-3600 www.coralgold.com ir@coralgold.com September 26, 2007 Trading Symbols: TSX Venture – CLH US;OTC.BB – CLHRF Berlin and Frankfurt – GV8 GRANT OF STOCK OPTIONS Coral Gold Resources Ltd. (the “Company”) announces that it has granted incentive stock options for the purchase of up to 735,000 common shares at a price of $1.00 per share to certain directors, officers, employees and consultants of the Company. the incentive stock options are exercisable on or before September 26, 2012. This grant is made pursuant to the Company’s stock option plan. ON BEHALF OF THE BOARD “David Wolfin” David Wolfin, President The TSX Venture Exchange has not reviewed and does not accept the responsibility for the accuracy or adequacy of this release.
